Title: To George Washington from James Mease, 16 December 1777
From: Mease, James
To: Washington, George



Sir
Summerseat Bucks County [Pa.] Decembr 16 1777

I beg leave to inform you Excellency that I left White marsh the day after the Army moved, in order to get some necessaries which my family stand in need of removed from this place to Lancaster, & have had the misfortune of being confined by sickness ever since I came here occasioned by a severe cold caught either at or on my journey to Camp.

I am sorry to acquaint your Excellency that I find my constitution is so weakened & has suffered so much from several severe fits of illness this last year, that I am become incapable of any great fatigue & therefore unfit for any very active employ for which reason I must entreat that your Excellency will be pleased with all convenient speed to nominate some more suitable person to the office of Clothier General.
As nothing but the infirm & precarious state of my health, & my desire to promote the public good induces me to wish to quit the service of the public at this time I shall continue to do the best that I can in the department untill a new appointment takes place & shall be ready to afford every assistance & information to my successor in my power.
Inclosed are the returns of the Clothing & materials on hand at Lancaster when I left it which I had not an opportunity of laying before your Excellency when at Camp owing to the fluctuating situation of the Army at that time.
None of the Cloth taken from Carson was come to hand except one bale the rest have been sent for & are I expect there by this time this parcel will furnish about one thousand men.
As soon as I can venture to travel wh. hope will be in a day or two I propose returning to Lancaster in order to put forward these affairs & as fast as possible to wind up the business of the department & Am in the Interim with all possible respect Your Excellencis most obdt Hble servt

James Mease Clr Gen.

